Citation Nr: 1001879	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-36 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for disability of the 
eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision by the RO.  In November 
2009, the Veteran and his wife testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been prepared and associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss; it is at least as 
likely as not that the disorder can be attributed to noise 
exposure in service.

2.  The Veteran does not have tinnitus.

3.  The Veteran takes medication for control of hypertension; 
hypertension is not shown to have been manifested to a 
compensable degree during the one-year period following the 
Veteran's separation from active service, and no credible, 
competent evidence has been received to show that the 
disorder may otherwise be associated with an event, injury, 
or disease in service, or with another service-connected 
disability.

4.  No credible, competent evidence has been received to show 
that the Veteran has a disability of the eyes that may be 
associated with an event, injury, or disease in service, or 
with another service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

3.  Hypertension was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

4.  A disability of the eyes was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 4.9 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for 
bilateral hearing loss, tinnitus, hypertension, and 
disability of the eyes.  On his January 2006 application for 
VA compensation, he indicated that all four conditions had 
their onset during service in 1951.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

As set forth below, the Board has determined that the 
evidence supports an award of service connection for 
bilateral hearing loss.  See discussion, Part II.A, infra.  
Inasmuch as the Board's decision on that issue represents a 
full grant of the benefit sought on appeal, there is no need 
to engage in an analysis as to whether the requirements of 
the VCAA have been satisfied as they pertain to the question 
of service connection for that disability.  That matter is 
moot.  The discussion that follows is limited to the 
Veteran's claims for service connection for tinnitus, 
hypertension, and disability of the eyes.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).
 
The United States Court of Appeals for Veterans Claims has 
held that the notice requirements of the VCAA apply generally 
to all five elements of a service connection claim; namely, 
(1) veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of pre-adjudicatory VCAA notice 
letters sent to the Veteran in February and March 2006, the 
RO informed the Veteran of the information and evidence 
required to substantiate his claims and of his and VA's 
respective duties for obtaining the information and evidence.  
He was also informed of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board acknowledges that VA has been 
unable to obtain a complete set of the Veteran's service 
treatment records.  It appears that the RO has obtained all 
of the records that are available, however (namely, the 
report of his discharge examination), and that further 
efforts to obtain additional records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  In addition, in February 
2007, the RO notified the Veteran of its inability to obtain 
the records and of his right to submit substitute documents.

The Board also recognizes that the Veteran has not been 
afforded a VA examination and/or opinion in connection with 
his tinnitus, hypertension, and eye claims.  The record on 
appeal demonstrates that he does not presently have tinnitus, 
however, and is completely devoid of any credible, competent 
evidence to show that he has hypertension or a present 
disability of the eyes that may be associated with an event, 
injury, or disease in service, or with another service-
connected disability.  See discussion, Part II, infra.  Under 
the circumstances, no VA examination and/or opinion is 
necessary, even taking into account VA's heightened duties in 
cases where service records have been lost or misplaced.  
See, e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(holding, in part, that an examination may be required under 
the provisions of 38 C.F.R. § 3.159(c)(4) if the record on 
appeal contains medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
Accordingly, and because the Veteran has not adequately 
identified and/or provided releases for any other evidence, 
relevant to these particular claims, that exists and can be 
procured, no further development action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2009).  Generally, in 
order to prove service connection, there must be competent, 
credible evidence of (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus, or link, between the current disability and the in-
service disease or injury.  See, e.g., Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 
341 (1999).

If a veteran serves 90 days or more of active, continuous 
service after December 31, 1946, and hypertension or an 
organic disease of the nervous system-such as sensorineural 
hearing loss-becomes manifest to a degree of 10 percent or 
more during the one-year period following his separation from 
that service, service connection for the condition may be 
established on a presumptive basis, notwithstanding that 
there is no in-service record of the disorder.  See 
38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The presumption may be rebutted by 
affirmative and competent evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2009).

A.  Bilateral Hearing Loss

In the present case, the Board finds that the evidence 
supports the Veteran's claim for service connection for 
bilateral hearing loss.  The report of a VA examination 
conducted in March 2007 clearly demonstrates that he has a 
bilateral hearing disability inasmuch as the report shows, 
among other things, that his Maryland CNC speech recognition 
scores are less than 94 percent, bilaterally.  See 38 C.F.R. 
§ 3.385 (2009) (indicating that, for VA purposes, impaired 
hearing is considered to be a disability if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 
40 decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).  The Veteran's DD Form 214 shows 
that he served with an artillery group in Korea during the 
Korean War.  He has offered sworn testimony to the effect 
that he suffered acoustic trauma during service and has had 
decreased auditory acuity ever since.  Lay statements 
corroborate his testimony pertaining to continuity of 
symptoms, as does a clinical record from the AFL-CIO Medical 
Center, dated in November 1984, wherein he reported a history 
of artillery noise exposure and trouble with his ears for 30 
years.  Although the VA examiner who evaluated the Veteran in 
March 2007 opined that it was unlikely that the Veteran's 
hearing loss was related to service, that conclusion was 
based primarily on the fact that the Veteran had a normal 
"whispered voice test" at the time of his separation from 
service in 1952.  In light of the Veteran's subsequent 
testimony and other supportive evidence of continuity, 
however, together with the largely subjective nature of 
testing performed at separation, the Board finds the 
examiner's conclusions unpersuasive.  Viewed in its totality, 
the evidence, at a minimum, gives rise to a reasonable doubt 
on the question of service connection.  38 C.F.R. § 3.102 
(2009).  Service connection for bilateral hearing loss is 
therefore granted.

B.  Tinnitus

As to the Veteran's claim for service connection for 
tinnitus, the Board finds that the preponderance of the 
evidence is against that claim.  Although VA clinical reports 
of record occasionally reference tinnitus as part of the 
Veteran's ROS (Review of Systems), he has persistently denied 
having the condition throughout the pendency of his claim.  
On VA hearing aid evaluation in August 2005, for example, it 
was specifically noted that he denied tinnitus. No tinnitus 
was reported at the time of a subsequent VA audiometric 
examination in March 2007; tinnitus was again denied on VA 
audiology consult in July 2009; and the Veteran testified in 
November 2009, in effect, that the only "ringing" he has in 
his ears is that which sometimes emanates from his hearing 
aids.  Inasmuch as the greater weight of the evidence 
demonstrates that the Veteran does not have tinnitus, the 
claim for service connection must be denied.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 
526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

C.  Hypertension

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
hypertension.  The available evidence shows that the Veteran 
takes medication (Terazosin HCL) for control of hypertension. 
The report of his service separation examination, dated in 
October 1952, however, shows that his seated blood pressure 
was found to be 116/70.  Hypertension was not then diagnosed 
and is not shown to have been manifested to a compensable 
degree during the one-year period following.  In addition, no 
credible, competent evidence has been received to show that 
the disorder may otherwise be associated with an event, 
injury, or disease in service, or with another service-
connected disability.  Although the Veteran may believe that 
the disorder can be attributed to his period of service, the 
record does not establish that he has the medical training 
necessary to offer competent opinions on the etiology of 
hypertension.  As a result, his opinion on the matter cannot 
be afforded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge). In absence of any credible, competent evidence 
tending to show that the Veteran's hypertension may be 
associated with service or an already service-connected 
disability, the claim for service connection must be denied.

D.  Disability of the Eyes

The Board further finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for disability of the eyes. The available evidence 
shows that the Veteran's uncorrected distant vision was found 
to be 20/40, bilaterally, at the time of his separation from 
service.  The evidence also shows, among other things, that 
he has more recently undergone surgery for the removal of 
cataracts.  The record does not establish that the Veteran 
has the medical training necessary to offer a competent 
opinion on the etiology of eye disorders, however, see 
Espiritu, supra, and no credible, competent evidence has 
otherwise been received to show that any currently shown eye 
disability may be associated with an event, injury, or 
disease in service, or with another service-connected 
disability.  See also 38 C.F.R. §§ 3.303(c) and 4.9 (2009) 
(refractive error of the eye is not a disease or injury 
within the meaning of the law for purposes of disability 
compensation).  In absence of any credible, competent 
evidence tending to show that the Veteran has a present, 
legally cognizable eye disability that may be associated with 
service or an already service-connected disability, the claim 
for service connection must be denied.




ORDER

Service connection is granted for bilateral hearing loss.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.

Service connection for disability of the eyes is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


